Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Nadia Shaikh, individually and on behalf of all others
 similarly situated;                                                     Civil Action No: 1:20-cv-5418
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                         DEMAND FOR JURY TRIAL




         -v.-
 N.A.R., Inc.

                                        Defendant(s).



       Plaintiff Nadia Shaikh ("Plaintiff") by and through her attorneys, Horowitz Law, PLLC as

and for her Complaint against Defendant N.A.R., Inc. ("Defendant NAR” ), individually and on

behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

   collection of debts’ does not require ‘misrepresentation or other abusive debt collection


                                                                                                        1
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 2 of 12 PageID #: 2




   practices.’” 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

   determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

   and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

   pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the Plaintiff resides as well as where a substantial part of the events or omissions giving

   rise to this claim occurred.

                                  NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

      6.      Plaintiff is seeking damages and declaratory relief.



                                              PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Queens.

      8.      Defendant NAR, is a "debt collector" as the phrase is defined in 15 U.S.C. §
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 3 of 12 PageID #: 3




   1692(a)(6) and used in the FDCPA with an address at 1600 W. 2200 S., Suite 410, West Valley

   City, UT 84119.

      9.      Upon information and belief, Defendant NAR, is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.



                                     CLASS ALLEGATIONS

      10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b.   to whom Defendant NAR sent a collection letter attempting to collect a

                   consumer debt;

              c. that included deceptive and harassing requests for information that

                   overshadowed Plaintiff’s G-Notice rights;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (2l) days after the filing of this action.

      12.     The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      13.     Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 4 of 12 PageID #: 4




   families.

      14.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. § 1692e.

      15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      16.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendants’ written communications to consumers, in the forms

                  attached as Exhibit A violate 15 USC §1692e.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiffs and all members of the Plaintiff Class have claims arising out of
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 5 of 12 PageID #: 5




                  the Defendants' common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff have no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

      19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 6 of 12 PageID #: 6




   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

        20.    Some time prior to November 8, 2019, an obligation was allegedly incurred to

   Merrick Bank by the Plaintiff.

        21.    The Merrick Bank obligation arose out of transactions in which money, property,

   insurance or services which are the subject of the transactions were primarily for personal,

   family or household purposes.

        22.    The alleged Merrick Bank obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

        23.    Merrick Bank is a “creditor” as defined by 15 U.S.C. §1692a(4).

        24.    Defendant NAR a debt collector, was contracted by Merrick Bank, to collect the

   alleged debt.

        25.    Defendant collect and attempt to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

                          Violation – November 8, 2019 Collection Letter

        26.    On or about November 8, 2019, Defendant NAR sent Plaintiff an initial collection

   letter (the “Letter”) regarding the alleged debt currently owed to Defendant PAR. See Exhibit

   A.

        27.    When a debt collector solicits payment from a consumer, it must, within five days of

   an initial communication, state:

        (1) the amount of the debt;

        (2) the name of the creditor to whom the debt is owed;
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 7 of 12 PageID #: 7




      (3) a statement that unless the consumer, within thirty days after receipt of the notice,

      disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

      by the debt collector;

      (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

      day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

      verification of the debt or a copy of the judgment against the consumer and a copy of such

      verification or judgment will be mailed to the consumer by the debt collector; and

      (5) a statement that, upon the consumer's written request within the thirty-day period, the

      debt collector will provide the consumer with the name and address of the original creditor,

      if different from the current creditor. 15 U.S.C. § 1692g(a).

      28.        Although a collection letter may track the statutory language, ''the collector

   nevertheless violates the Act if it conveys that information in a confusing or contradictory

   fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

   F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include the

   proper debt validation notice in a mailing to a consumer-- Congress intended that such notice be

   clearly conveyed.''). Put differently, a notice containing ''language that 'overshadows or

   contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell, 74

   F.3d at 34.

      29.        The Letter’s first page has the required notices required by 15 U.S.C. § 1692g

   regarding the consumer’s ability to dispute the debt within 30 days.

      30.        The Letter’s second page goes on to asks Plaintiff to “PLEASE PROVIDE THE

   FOLLOWING:”

      Home Address: ____________________________Phone Number:________________
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 8 of 12 PageID #: 8




      Employer Name: __________________________Employer Phone: ________________

      Employer Address:_________________________________________________________


      31.        The requests for Employer Information are harassing and deceptive as it implies that

   Defendant NAR will either alert Plaintiff’s employer of the alleged debt or request a garnishment

   of her pay.

      32.        Furthermore, the inappropriate requests for employer information overshadows the

   § 1692g notice giving the consumer 30 days to dispute the debt, since the consumer will not

   want to risk her employer knowing of her alleged debt, and will choose to not dispute the debt.

      33.        Additionally, the letter fails to state that if the debt is disputed all collection activity

   would cease.

      34.        The inclusion of this line would give the consumer the protection needed to dispute

   the debt and not have any of the debt information reach her employer.

      35.        Defendant’s request is therefore false, misleading, harassing, and unfair in their

   attempt to coerce the consumer to immediately pay the alleged debt.

      36.        As a result of Defendant's deceptive, misleading and unfair debt collection

   practices, Plaintiff has been damaged.

                                                     COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

      37.        Plaintiff repeats the above allegations as if set forth here.

      38.        Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 9 of 12 PageID #: 9




      39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      40.     Defendant violated said section:

              a. By falsely implying Defendant will immediately begin to garnish Plaintiff’s pay

                  in violation of § 1692e (5);

              b. By making a false representation or using deceptive means in violation of §1692e

                  (10) by coercing the consumer to immediately pay the debt prior to the statutory

                  30-days available to dispute it;

              c. making statements that are open to more than one reasonable interpretation, at

                  least one of which is inaccurate.

      41.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                     COUNT II
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692f et seq.

      42.     Plaintiff repeats the above allegations as if set forth here.

      43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

      45.     Defendant violated this section by:

              a. unfairly implying Defendant will alert Plaintiff’s employer of the alleged debt;
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 10 of 12 PageID #: 10




               b. unfairly coercing the consumer to immediately pay the debt prior to the statutory

                   30-days available to dispute it; and

               c. making statements that are open to more than one reasonable interpretation, at

                   least one of which is inaccurate and therefore unfair.

       46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.

                                  COUNT III
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.

       47.     Plaintiff repeats the above allegations as if set forth here.

       48.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       49.     Pursuant to 15 USC §1692g:

                  Within five days after the initial communication with a consumer in

                  connection with the collection of any debt, a debt collector shall, unless the

                  following information is contained in the initial communication or the

                  consumer has paid the debt, send the consumer a written notice containing –

                       1. The amount of the debt;

                       2. The name of the creditor to whom the debt is owed;

                       3. A statement that unless the consumer, within thirty days after

                           receipt of the notice, disputes the validity of the debt, or any

                       4. portion thereof, the debt will be assumed to be valid by the debt-

                           collector;
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 11 of 12 PageID #: 11




                        5. A statement that the consumer notifies the debt collector in

                             writing within thirty-day period that the debt, or any portion

                             thereof, is disputed, the debt collector will obtain verification of

                             the debt or a copy of a judgment against the consumer and a copy

                             of such verification or judgment will be mailed to the consumer

                             by the debt collector; and

                        6. A statement that, upon the consumer’s written request within the

                             thirty-day period, the debt collector will provide the consumer

                             with the name and address of the original creditor, if different

                             from the current creditor.

        50.     Although Defendants provided the required § 1692g notices, Defendants violated 15

    U.S.C. §1692g by:

                a. overshadowing the statutory 30-day timeframe for disputing the debt by implying

                    that notice of the alleged debt would be sent to Plaintiff’s employer or Defendant

                    would begin garnishment of Plaintiff’s pay; and

                b. coercing the consumer to waive her statutory § 1692g rights.

        51.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.



                                       DEMAND FOR TRIAL BY JURY

        52.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.
Case 1:20-cv-05418-LDH-RER Document 1 Filed 11/07/20 Page 12 of 12 PageID #: 12




                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Nadia Shaikh, individually and on behalf of all others similarly situated,

 demands judgment from Defendant NAR, as follows:



        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


 Dated: November 7, 2020                                     HOROWITZ LAW, PLLC

                                                             /s/ Uri Horowitz
                                                             Uri Horowitz, Esq.
                                                             14441 70th Road
                                                             Flushing, NY 11367
                                                             Telephone: 718-705-8700
                                                             Fax: 718-705-8706
                                                             uri@horowitzlawpllc.com
                                                             Attorneys for Plaintiff
